Citation Nr: 1634389	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-08 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for increased rating. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required for the Veteran's claim for increased rating for a left leg disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Veteran was provided his most recent VA examination in May 2010, more than six years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of a worsening condition regarding the Veteran's left leg disability have been set forth by the Veteran since that examination.  Specifically, during testimony before the undersigned, both the Veteran and representative explicitly expressed that the Veteran's left leg pain had become worse, with further limitation of motion, instability, and loss of function.    

The Board notes that, when available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of leg disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for his left knee/leg disability.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from physical therapists that are not already of record.

3.  Then, schedule the Veteran for a VA examination of the service-connected left leg disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to report on the current nature and severity of the Veteran's left leg disability, to include a current diagnosis.  The examiner should provide range of motion of the knee for passive and active motion and on weight bearing and should state whether there is any additional loss of function due to pain, excess motion, weakened motion, fatigability, incoordination, or on flare up.  The examiner should state whether there is any malunion of the femur and if so, should state whether slight, moderate, or marked knee or hip disability is shown.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

